Exhibit 10.1

ALEXZA PHARMACEUTICALS, INC.

2014 CASH BONUS PLAN

 

1. GENERAL.

(a)    Eligible Bonus Award Recipients. The persons eligible to receive Bonus
Awards are all Alexza employees.

(b)    Form of Bonus Awards. All Bonus Awards under the Bonus Plan will be paid
in cash.

(c)    Purpose. The Company, by means of the Bonus Plan, seeks to secure and
retain the services of the group of persons eligible to receive Bonus Awards as
set forth in Section 1(a) and to provide incentives for such persons to exert
maximum efforts for the success of the Company.

 

2. DEFINITIONS.

(a)    “Base Salary” means a Participant’s annual base compensation, as
determined by the Committee, or an appointee of the Committee, on the applicable
Bonus Determination Date.

(b)    “Board” means the Board of Directors of the Company.

(c)    “Bonus Award” means, with respect to each Participant, the award in the
amount determined by the Committee, in its sole discretion, on any Bonus
Determination Date.

(d)    “Bonus Determination Date” means the date upon which the Committee, in
its sole discretion, determines the actual Bonus Award earned by each
Participant.

(e)    “Bonus Plan” means this Alexza Pharmaceuticals, Inc. 2014 Cash Bonus
Plan.

(f)    “Committee” means the Compensation Committee of the Board or such other
committee of the Board (including, without limitation, the full Board) to which
the Board has delegated power to administer the Bonus Plan.

(g)    “Company” means Alexza Pharmaceuticals, Inc.

(h)    “Continuous Service” means that the Participant’s service with the
Company, whether as an Officer, Executive Director, Director, Manager or
Individual Contributor is not interrupted or terminated. A change in the
capacity in which the Participant renders service to the Company as an Officer,
Executive Director, Director, Manager or Individual Contributor, provided that
there is no interruption or termination of the Participant’s service with the
Company, shall not terminate a Participant’s Continuous Service. To the extent
permitted by law, the Committee or the chief executive officer of the Company,
in that party’s sole discretion, may determine whether Continuous Service shall
be considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.



--------------------------------------------------------------------------------

(i)    “Corporate Goal” means any of the Corporate Goals set forth on Exhibit A.

(j)    “Director” means a Company employee who is at the management level of
Associate Director through Senior Director level, or at the technical level of
Sr. Scientist II, Sr. Research Fellow, Principal Engineer or Sr. Fellow
Engineer.

(k)    “Executive Director” means a Company employee who is at the management
level of Executive Director.

(l)    “Individual Contributor” means all other Company employees not in a
Manager, Director, Executive Director, Officer or CEO role.

(m)    “Manager” means a Company employee who is at the management level of
Supervisor through Senior Manager, or at the technical level of Scientist I
through Sr. Scientist I, or Sr. Engineer I through Sr. Staff Engineer.

(n)    “Multiplication Factor” means a factor set in accordance with Section 5
hereof, which may increase or decrease an individual’s Bonus Award based upon
such individual’s performance.

(o)    “Officer” means a Company employee designated as an officer by the Board.

(p)    “Participant” means an eligible a Company employee selected by the
Committee, in its sole discretion, to participate in the Bonus Plan.

(q)    “Performance Period” means January 1, 2014 through December 31, 2014.

(r)    “Target Bonus Award” means the target award payable under the Bonus Plan
to a Participant, as determined by the Committee. Each Participant’s Target
Bonus Award equals the product of such Participant’s (i) Base Salary, and
(ii) Target Bonus Percentage. For example, a Director with a Base Salary of
$175,000, whose Target Bonus Percentage is 20% would have the Bonus Award
calculated by reference to a Target Bonus Award of $35,000 ($175,000 × 20%).

 

(s)    “Target Bonus Percentage” means:

  

60% for the chief executive officer;

40% for officers;

25% for executive directors;

20% for directors;

15% for managers; and

10% for individual contributors

 

3. PLAN ADMINISTRATION.

(a)    The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. The
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Bonus Plan. The Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Bonus Plan:



--------------------------------------------------------------------------------

(i)      authority to determine eligibility and the amount, manner and time of
payment of any Bonus Awards hereunder;

(ii)     authority to construe and interpret the terms of the Bonus Plan;

(iii)    authority to adopt rules, regulations and bylaws and to take such
actions as it deems necessary or desirable for the proper administration of the
Bonus Plan.

(b)    Any rule or decision by the Committee that is not inconsistent with the
provisions of the Bonus Plan shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.

4.    Earning of Bonus Award. Participation in the Bonus Plan is at the
discretion of the Committee. If a Company employee is hired after the beginning
of the Performance Period, the Committee shall have the discretion to determine
whether such individual should be eligible to participate in the Bonus Plan and
whether such participation, if any, should be prorated. A Participant must be in
Continuous Service, and must meet the minimum standard of performance for their
position in the Company on the end date of the Performance Period to earn any
Bonus Award under this Bonus Plan; if the Participant’s Continuous Service
terminates before the end date of the Performance Period, the Participant will
not be eligible to receive a Bonus Award, or any portion of a Bonus Award,
except as provided in an applicable severance plan or in an individual
employment or retention agreement with such Participant.

5.    Determination of Bonus Awards; Timing of Payment. The Committee shall
determine Bonus Awards based on the Target Bonus Awards, the overall achievement
of the Corporate Goals and individual performance. To earn a Bonus award, an
individual must be in good standing and not on a performance improvement plan on
the end date of the Performance Period, and the Company must achieve at least
70% of the Corporate Goals, as determined by the Committee. The Committee’s
determination of the achievement of the Corporate Goals will account for the
determination of 80% of each Bonus Award, and the remaining 20% of such Bonus
Award is subject to the sole discretion of the Committee. The chief executive
officer will determine the Multiplication Factor for each individual other than
the chief executive officer. The Board will determine the Multiplication Factor
for the chief executive officer. The Company shall distribute amounts payable to
Participants within 60 days following the end date of the Performance Period in
respect of these Bonus Awards.

6.    Amendment and Termination of the Bonus Plan. The Committee may amend,
modify, suspend or terminate the Bonus Plan, in whole or in part, at any time,
including adopting amendments deemed necessary or desirable to correct any
defect or to supply omitted data or to reconcile any inconsistency in the Bonus
Plan or in any Bonus Award granted hereunder. At no time before the actual
payment of Bonus Awards to Participants under the Bonus Plan shall any
Participant accrue any vested interest or right whatsoever under the Bonus Plan.

7.    Withholding. Each Bonus Award shall be reduced by the sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the payment of such Bonus Award.



--------------------------------------------------------------------------------

8.    Unfunded Plan. The Bonus Plan is unfunded and nothing in the Bonus Plan
shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of a Bonus Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled. Each Bonus Award under the Bonus Plan shall be paid solely from the
general assets of the Company.

9.    No Guarantee of Employment. The Bonus Plan is intended to provide a
financial incentive to Participants and is not intended to confer any rights to
continued employment upon Participants whose employment will remain at-will and
subject to termination by either the Company or Participant at any time, with or
without cause or notice.

10.    Recovery. Any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company or as is otherwise required by applicable law.



--------------------------------------------------------------------------------

EXHIBIT A

2014 PERFORMANCE GOALS

 

  •   ADASUVE commercialization

  •   Develop plan (Q1) to identify new HP supplier (Q2) and develop integrated
project plan to transition HP manufacture from Autoliv to alternate supplier by
October 2016 (Q2), executive to the plan (Q3-4).

  •   Commercial manufacturing follow on projects

  •   Move AZ-002 into clinical development

  •   Conduct New Product Planning (NPP) assessment for new pipeline candidates

  •   Execute and maintain commercial partnership agreements

  •   Maintain public company reporting and administration